 
Exhibit 10.56i
 


 
SEVENTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT AND WAIVER OF DEFAULTS
 
This SEVENTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT AND WAIVER OF DEFAULTS
(the “Amendment”), dated April 15, 2010, is entered into by and among MISCOR
GROUP, LTD., an Indiana corporation (“MISCOR”), MAGNETECH INDUSTRIAL SERVICES,
INC., an Indiana corporation (“MIS”), and HK ENGINE COMPONENTS, LLC, an Indiana
limited liability company (“HK” and together with MISCOR and MIS, the
“Borrowers” and each a “Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION
(the “Lender”), acting through its Wells Fargo Business Credit operating
division.


RECITALS


The Lender and the Borrowers are parties to a Credit and Security Agreement
dated January 14, 2008, as amended (the “Credit Agreement”).


The Borrowers have requested that the Lender make certain changes to the Credit
Agreement and that the Lender waive certain defaults, all of which the Lender is
willing to do pursuant to the terms and conditions of this Amendment.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:
 
1.           Defined Terms.  Capitalized terms used in this Amendment which are
defined in the Credit Agreement shall have the same meanings as defined therein,
unless otherwise defined herein.  In addition, Section 1.1 of the Credit
Agreement shall be amended by deleting the defined term “Original Maturity Date”
and amending the definition of Maturity Date as follows:
 
“Borrowing Base” means at any time the lesser of:
 
(a)           The Maximum Line Amount; or
 
(b)           Subject to change from time to time in the Lender’s sole
discretion, the sum of:
 
(i)           The lesser of (A) the product of the Accounts Advance Rate times
Eligible Accounts of each of MIS and HK; or (B) $5,800,000, less
 
(ii)           The Borrowing Base Reserve, less
 
(iii)           The Personal Property Tax Reserve, less
 
(iv)           The Real Estate Tax Reserve, less
 
(v)           The Landlord Reserve, less
 

 
 

--------------------------------------------------------------------------------

 

(vi)           Indebtedness that any Borrower owes to the Lender that has not
yet been advanced on the Revolving Note, including, without limitation, the L/C
Amount, and the dollar amount that the Lender in its reasonable discretion then
determines to be a reasonable determination of each Borrower’s credit exposure
with respect to any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement offered to any Borrower
by Lender that is not described in Article II of this Agreement.
 
“Maturity Date” means January 1, 2011.
 
2.           Amendment of Section 2.11.  Section 2.11 of the Credit Agreement
shall be amended to read as follows:
 
Section 2.11   Maturity Date.  Unless terminated (i) by the Lender pursuant to
Section 7.2 or (ii) by the Borrowers pursuant to Section 2.12, the Credit
Facility shall remain in effect until the Maturity Date.
 
3.           Amendment to Section 6.2.  Section 6.2 of the Credit Agreement
shall be amended to read as follows:
 
Section 6.2   Financial Covenants.
 
(a)           Minimum EBITDA.  The Borrowers will achieve during each period
described below, EBITDA of not less than the amount set forth opposite such
period (numbers appearing between “< >” are negative).
 

 
Date
 
Minimum EBITDA
   
 
Three (3) fiscal month period ending April 4, 2010
 
 
<$1,381,000>
   
 
Four (4) fiscal month period ending May 2, 2010
 
 
<$1,469,000>
   
 
Five (5) fiscal month period ending May 30, 2010
 
 
<$1,416,000>
   
 
Six (6) fiscal month period ending July 4, 2010
 
 
<$1,492,000>
   
 
Seven (7) fiscal month period ending August 1, 2010
 
 
<$1,479,000>
   
 
Eight (8) fiscal month period ending August 29, 2010
 
 
<$1,434,000>
   
 
Nine (9) fiscal month period ending October 3, 2010
 
 
<$1,511,000>
   
 
Ten (10) fiscal month period ending October 31, 2010
 
 
<$1,209,000>
   
 
Eleven (11) fiscal month period ending November 28, 2010
 
 
<$831,000>
   
 
Twelve (12) fiscal month period ending December 31, 2010
 
 
<$576,000>
 



 

 
2

--------------------------------------------------------------------------------

 

(b)           Capital Expenditures.  The Borrowers collectively, will not incur
or contract to incur Capital Expenditures of more than Five Hundred Thousand
Dollars ($500.000.00) during the fiscal year ending December 31, 2010.
 
3.           No Other Changes.  Except as explicitly amended by this Amendment,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect and shall apply to any advance or letter of credit thereunder.
 
4.           Waiver of Defaults.  Prior to giving effect to this Amendment, the
Borrowers are in default of the following Sections of the Credit Agreement (the
“Current Defaults”):
 

 
Credit Agreement Section
 
Period/Date of Default
   
6.2(a) (Minimum Book Net Worth)
 
December 31, 2009
   
6.2(c) (Capital Expenditures (from working capital))
 
Fiscal year ended December 31, 2009
 

 
Upon the terms and subject to the conditions set forth in this Amendment, and
provided the Borrowers’ Book Net Worth as shown on its audited financial
statements for the year ended December 31, 2009, is not less than Twenty One
Million Five Hundred Thousand Dollars ($21,500,000), the Lender specifically
waives the Current Defaults.  This waiver shall be effective only in this
specific instance and for the specific purpose for which it is given, and this
waiver shall not entitle the Borrower to any other or further waiver in any
similar or other circumstance.
 
5.           Accommodation Fee.  The Borrowers shall pay to the Lender a fully
earned, non-refundable fee in the amount of Seventy Five Thousand Dollars
($75,000) in consideration of the Lender’s agreement to waive the Current
Defaults and enter into this Amendment, payable in installments of Twenty Five
Thousand Dollars ($25,000) each on the date hereof, thirty (30) days subsequent
to the date hereof and sixty (60) days subsequent to the date hereof.
 
6.           Conditions Precedent.  This Amendment shall be effective when the
Lender shall have received an executed original hereof, together with each of
the following, each in substance and form acceptable to the Lender in its sole
discretion:
 
(a)           The Acknowledgment and Agreement of Subordinated Creditors set
forth at the end of this Amendment, duly executed by each Subordinated Creditor.
 
(b)           With respect to each Borrower, a Certificate of the Secretary of
the Borrower certifying as to (i) the resolutions of the board of directors or
manager, as applicable, of the Borrower approving the execution and delivery of
this Amendment, (ii) the fact that the Constituent Documents of the Borrower,
which were certified and
 

 
3

--------------------------------------------------------------------------------

 

delivered to the Lender pursuant to the Certificate of Authority of the
Borrower’s secretary issued in connection with the original execution of the
Credit Agreement, continue in full force and effect and have not been amended or
otherwise modified except as set forth in the Certificate to be delivered, and
(iii) certifying that the officers and agents of the Borrower who have been
previously certified to the Lender as being authorized to sign and to act on
behalf of the Borrower continue to be so authorized or setting forth the sample
signatures of each of the officers and agents of the Borrower authorized to
execute and deliver this Amendment and all other documents, agreements and
certificates on behalf of the Borrower.
 
(c)           Such other matters as the Lender may require.
 
7.           Representations and Warranties.  Each Borrower (as to such
Borrower) hereby represents and warrants to the Lender as follows:
 
(a)           The Borrower has all requisite power and authority to execute this
Amendment, and this Amendment, and has been duly executed and delivered by the
Borrower and constitutes the legal, valid and binding obligations of the
Borrower, enforceable in accordance with its terms.
 
(b)           The execution, delivery and performance by the Borrower of this
Amendment, has been duly authorized by all necessary action and does not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the Constituent Documents of the Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which the Borrower is a
party or by which it or its properties may be bound or affected.
 
(c)           All of the representations and warranties contained in Article V
of the Credit Agreement are correct on and as of the date hereof as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.
 
8.           References.  All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.
 
9.           No Other Waiver.  Except as provided in Paragraph 4, the execution
of this Amendment and the acceptance of all other agreements and instruments
related hereto shall not be deemed to be a waiver of any Default or Event of
Default under the Credit Agreement or a waiver of any breach, default or event
of default under any Security Document or other document held by the Lender,
whether or not known to the Lender and whether or not existing on the date of
this Amendment.
 

 
4

--------------------------------------------------------------------------------

 
 
10.           Release.  Each Borrower hereby absolutely and unconditionally
releases and forever discharges the Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which such Borrower had, now has or has
made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.
 
11.           Fees, Costs and Expenses.  Each Borrower hereby reaffirms its
agreement under the Credit Agreement to pay or reimburse the Lender on demand
for all costs and expenses incurred by the Lender in connection with the Loan
Documents, including without limitation all reasonable fees and disbursements of
legal counsel.  Without limiting the generality of the foregoing, the Borrowers
specifically agree to pay all reasonable fees and disbursements of counsel to
the Lender for the services performed by such counsel in connection with the
preparation of this Amendment and the documents and instruments incidental
hereto.  The Borrower hereby agrees that the Lender may, at any time or from
time to time in its sole discretion and without further authorization by the
Borrower, make a loan to the Borrower under the Credit Agreement, or apply the
proceeds of any loan, for the purpose of paying any such fees, disbursements,
costs and expenses.
 
12.           Miscellaneous.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.
 
 
Signatures appear on following page.
 

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.




MISCOR GROUP, LTD.
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
                             
By:
/s/ John A. Martell  
By:
/s/ Daniel J. Manella  
John A. Martell, Chief Executive Officer
   
Daniel J. Manella, Vice President
                   
MAGNETECH INDUSTRIAL SERVICES, INC.
                         
By:
/s/ John A. Martell        
John A. Martell, Chief Executive Officer
                         
HK ENGINE COMPONENTS, LLC
                         
By:
/s/ John A. Martell        
John A. Martell, Chief Executive Officer
               


 
 

--------------------------------------------------------------------------------

 



 
ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITORS
 


The undersigned, each a subordinated creditor of MISCOR GROUP, LTD., an Indiana
corporation (“MISCOR”), MAGNETECH INDUSTRIAL SERVICES, INC., an Indiana
corporation (“MIS”), and HK ENGINE COMPONENTS, LLC, an Indiana limited liability
company (“HK” and together with MISCOR and MIS, the “Borrowers” and each a
“Borrower”) to WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”), acting
through its Wells Fargo Business Credit operating division pursuant to a
Subordination Agreement dated as of January 14, 2008 (the “Subordination
Agreement”), hereby (i) acknowledges receipt of the foregoing Amendment;
(ii) consents to the terms and execution thereof; and (iii) reaffirms his or its
obligations to the Lender pursuant to the terms of his or its Subordination
Agreement.
 

 
BDEWEES, INC.
             
By:
/s/ Bernard L. DeWees    
Bernard L. DeWees, President
             
XGEN III, LTD.
             
By:
/s/ Thomas J. Embrescia    
Thomas J. Embrescia, Manager
              /s/ John A. Martell  
John A. Martell